 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                              No. 1:18-CR-00122-DAD-BAM

12                                      Plaintiff,           FINAL ORDER OF FORFEITURE

13                               v.

14    DANIEL FELICIANO SANDOVAL-ARCE,

15                                      Defendant.

16

17            WHEREAS, on November 2, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Daniel Feliciano

19   Sandoval-Arce in the following property:

20                     a. Firearm, Professional Ordinance Inc. 556 caliber pistol, serial number B22533;

21                     b. M1 Plainfield Machine Dunellen Rifle, serial number 80540;

22                     c. Ruger 22 caliber rifle, serial number 125-32729;

23                     d. 30 round rifle magazine;

24                     e. Approximately 280 rounds of rifle ammunition in a steel container;

25                     f. Kimber 1911 .45 caliber handgun, serial number K475897;

26                     g. Kimber 1911 .45 caliber magazine;

27                     h. Two (2) 25-round .22 caliber rifle magazines;

28                     i. 12 gauge shotgun barrel;
     FINAL ORDER OF FORFEITURE                           1
 1                     j. JC Higgins 12 gauge shotgun without the stock;

 2                     k. Mossberg 12 gauge shotgun, serial number T820233;

 3                     l. Four (4) 12 gauge shotgun rounds loaded in the Mossberg shotgun, serial

 4                          number T820233;

 5                     m. Bryco Arms .380 caliber handgun (serial number removed);

 6                     n. Two (2) loaded magazines, .380 caliber;

 7                     o. Four (4) .40 caliber rounds; and

 8                     p. All miscellaneous ammunition seized during the search of defendant's

 9                          residence.

10            AND WHEREAS, beginning on November 17, 2018, for at least thirty (30) consecutive

11   days respectively, the United States published notice of the Court’s Order of Forfeiture on the

12   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

13   all third parties of their right to petition the Court within sixty (60) days from the first day of

14   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

15   the forfeited property;

16            AND WHEREAS, the United States sent direct written notice by certified mail to the

17   following individual known to have an alleged interest in the above-described property: Jessica

18   Mesa;

19            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

20   subject property and the time for any person or entity to file a claim has expired.
21            Accordingly, it is hereby ORDERED and ADJUDGED:

22            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

23   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

24   924(d), and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right, title,

25   and interest of Daniel Feliciano Sandoval-Arce and Jessica Mesa.

26            2.       All right, title, and interest in the above-listed property shall vest solely in the
27   name of the United States of America.

28   /////
     FINAL ORDER OF FORFEITURE                              2
 1            3.       The U.S. Customs and Border Protection shall maintain custody of and control

 2   over the subject property until it is disposed of according to law.

 3   IT IS SO ORDERED.
 4
         Dated:       April 3, 2019
 5                                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                          3
